i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION
                                         No. 04-08-00168-CV

                                    Paul M. VON BECK-LUTES,
                                             Appellant

                                                   v.

                               Manfred ARNING and Gabriele Arning,
                                           Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-00776
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 12, 2008

DISMISSED FOR WANT OF JURISDICTION

           On September 10, 2008, this court ordered appellant to show cause in writing (1) why this

appeal should not be dismissed for lack of jurisdiction and (2) why damages should not be awarded

to appellees based on the filing of a frivolous appeal. Appellant filed a letter with this court stating

his attorney, Mr. Mark E. Braswell, has “turned over this case, in which he was representing me, to

the San Antonio Bar Association for resolution.” Apparently, Mr. Braswell has been recalled to

active duty with the U.S. Army. Accordingly, this court again ordered appellant to show cause in

writing (1) why this appeal should not be dismissed for lack of jurisdiction and (2) why damages
                                                                                       04-08-00168-CV




should not be awarded to appellees based on the filing of a frivolous appeal. Our order informed

appellant that no further extensions would be granted and this appeal would be dismissed if appellant

failed to timely respond. On October 24, 2008, appellant filed a letter stating this court “cannot

expect someone to answer an order as to why Mr. Braswell did or did not file something with the

Court. Only the attorney filing can explain.”

       Appellant’s notice of appeal states he is appealing from the trial court’s order entitled

“Admission as Evidence of the Affidavit of Manfred Arning.” This order is not in the clerk’s record

on appeal, however, the clerk’s record contains an order denying appellant’s motion for summary

judgment. Both orders are interlocutory and neither are the type of interlocutory order over which

this court has jurisdiction. Accordingly, appellees’ Motion to Dismiss is GRANTED and this

appeal is dismissed for lack of jurisdiction. See TEX . R. APP . P. 42.3(a). Appellees’ Motion for

Award of Sanctions for Frivolous Appeal is DENIED. However, costs of appeal are taxed against

appellant.

                                                PER CURIAM




                                                 -2-